MORRISON, Presiding Judge.
This is an original application for writ of habeas corpus brought by relator Carl Betancourt.
From the record before us, it appears that relator waived a jury and entered a plea of guilty to an indictment charging robbery with firearms in cause No. 1943-B in the District Court of Taylor County on March 30, 1954, and was by the court found guilty of the offense of armed robbery.
The trial court was without authority to render such judgment in a trial without a jury. Recently, in Ex parte Padgett, 161 Tex.Cr.R. 498, 278 S.W.2d 865, we thoroughly discussed this identical question.
It is ordered that relator be relieved from further confinement in the penitentiary under said conviction and that he be delivered by the penitentiary authorities to the Sheriff of Taylor County to answer in the District Court of such county to the indictment which was originally returned against him in cause No. 1943-B.
It is so ordered.